IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs March 28, 2012

             STATE OF TENNESSEE v. RYAN JAMES HOWARD

               Appeal from the Criminal Court for Washington County
                         No. 35110 Lynn W. Brown, Judge




                No. E2011-01571-CCA-R3-CD - Filed January 10, 2013


The Defendant, Ryan James Howard, was convicted by a Washington County Criminal Court
jury of second degree murder, a Class A felony, and voluntary manslaughter, a Class C
felony. See T.C.A. §§ 39-13-210, -211 (2010). He was sentenced to consecutive terms of
twenty years for second degree murder and five years for voluntary manslaughter. On
appeal, he contends that (1) the evidence is insufficient to support his convictions and that
the trial court erred in (2) allowing hearsay testimony into evidence; (3) allowing
unauthenticated recordings of telephone calls into evidence; and (4) sentencing him to an
effective twenty-five years’ confinement. We affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

J OSEPH M. T IPTON, P.J., delivered the opinion of the court, in which T HOMAS T. W OODALL,
and C AMILLE R. M CM ULLEN, JJ., joined.

Jeffery C. Kelly, District Public Defender, and William Carter Donaldson and William Louis
Francisco, Assistant District Public Defenders, Johnson City, Tennessee, for the appellant,
Ryan James Howard.

Robert E. Cooper, Jr., Attorney General and Reporter; Rachel Harmon, Assistant Attorney
General; Anthony Wade Clark, District Attorney General; and Dennis Wayne Brooks and
Janet Vest Hardin, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                         OPINION

       This case relates to the stabbing deaths of Ted Gregg and Robert Brown. At the trial,
Jeff Draper testified that on the evening of February 4, 2009, he and Charles Gregg, Ted
Gregg’s father, went to Numan’s, a local bar, to socialize with the victims. He said he saw
Ashley Rose and a man he knew as Ryan Howard at the bar, although he did not know Mr.
Howard personally. He could not identify the Defendant as Mr. Howard because he could
not remember what Mr. Howard looked like. He said February 4 was the only time he was
around Mr. Howard. He said Ms. Rose, Mr. Howard, and Ted Gregg left Numan’s together
about fifteen to twenty minutes before he and Charles Gregg left. He said he, Charles Gregg,
and Mr. Brown left around 1:45 a.m. He said that he took Mr. Brown home and saw him go
to his front door. He said Mr. Brown did not appear drunk.

       On cross-examination, Mr. Draper testified that he and Charles Gregg arrived at
Numan’s around 11:30 p.m. and that Mr. Howard and Ms. Rose were already there. He did
not recall Mr. Howard and Ms. Rose playing pool and denied seeing the victims drink. He
said everyone socialized and talked but denied knowing the subject of the conversations
because he played pool with the victims. He agreed the victims talked to Mr. Howard and
Ms. Rose but said he did not pay attention to their conversation. He said that Ms. Rose’s
drink was knocked over, that he tried to catch the drink as it fell, that Ms. Rose accused him
of knocking it over, and that he offered to buy her another drink, although Ms. Rose was
angry and cursed at him. He said Ted Gregg calmed Ms. Rose, and he agreed Mr. Howard
was not upset over the incident.

       Mr. Draper testified that Ted Gregg told his father he was leaving the bar and that it
was possible Charles Gregg asked Ms. Rose to stay, although he was playing pool at the time.
He said Ted Gregg told his father and Mr. Brown that he was coming into some money soon.
He said Mr. Brown told Ted Gregg that he “shouldn’t be doing that” because Mr. Gregg
would get hurt. He said that although he had never seen Mr. Gregg “swindle” people out of
money, he heard rumors from other people. He said that the victims lived together in Betty
Jo Brown’s home in Keystone Complex and that Ted Gregg mentioned people being at the
home that night.

        Charles Gregg, Jr., testified that he saw his son and Mr. Brown at Numan’s on
February 4, 2009, and that Ms. Rose and the Defendant were also there. He said Ms. Rose
was drinking but did not recall the Defendant’s drinking. He said the Defendant seemed
“level headed.” He had two beers and said the victims split a pitcher of beer while playing
pool. He said he spoke to the Defendant after Ms. Rose kissed him on the cheek. He said
that the Defendant looked jealous and that he told the Defendant there was nothing to worry
about because he and Ms. Rose were only friends. He thought he offered to buy the
Defendant a beer. He said this was his only interaction with the Defendant. He did not see
any problems between the victims and the Defendant at the bar.




                                             -2-
        Mr. Gregg testified that his son, Ms. Rose, and the Defendant left the bar together and
that he and Mr. Draper took Mr. Brown home. He said Mr. Brown got out of the car and
walked onto the porch but denied seeing Mr. Brown enter his home. He said that before his
son left the bar, his son told him he was “going to make some money” and that he saw a fifty
dollar bill in his son’s hand. He denied knowing what his son meant and said his son did not
have a job and had been released from jail about two months earlier. He agreed he thought
his son might be planning something illegal.

       On cross-examination, Mr. Gregg testified that Mr. Brown was concerned Ted Gregg
might do something to get himself hurt. He denied thinking his son planned to threaten
someone. He stated that he did not hear the Defendant threaten his son, that nobody spoke
harsh words at the bar, and that the Defendant did not socialize much that night. He agreed
it was possible he told the police that Ms. Rose was drunk and taking pain medication. He
agreed he did not know what happened after he took Mr. Brown home.

       On redirect examination, Mr. Gregg testified that his son and Ms. Rose had dated
previously and that Ms. Rose claimed his son might have been the father of one of her
children. On recross-examination, he stated that Ms. Rose told him she was looking for a
used car and had $4000 to spend. He said his son did not mention Ms. Rose’s having the
money.

        Chikenia Livingston testified that at the time of the victims’ deaths, she lived in one
of the buildings at Keystone Complex. She said that in the early morning hours of February
5, 2009, her upstairs bedroom window was open due to the hot temperature inside her home.
She said her bedroom window overlooked the parking lot. She said that she saw a car pull
into the parking lot around 2:30 a.m. and that one woman and two men were inside. She did
not recognize them. She said the woman was younger than the men, had blondish-brown hair
in a ponytail, and wore a jacket and jeans. She said one of the men had dark hair and “was
thicker.” She said the other man had a goatee and wore dark pants, a black hooded
sweatshirt, and a black toboggan. She said the woman got out of the car on the driver’s side.

       Ms. Livingston testified that she heard people yelling and arguing later that night, that
she looked out her window, and that she saw the woman and the man with the goatee
arguing. She said the woman told the man to calm down. She said the man was cursing,
although she could not understand what he said. She said that the woman held up her hands
and that the woman said, “[N]o, no, no,” while holding back the man with the goatee. She
said the man pushed the woman and said, “I’m going to get that MF.” She heard more
yelling, and about five minutes later, she heard someone running outside her bedroom
window. She identified a photograph of the Defendant as the man she saw wearing the black
toboggan and arguing with the woman. The parties stipulated that the photograph was taken

                                              -3-
on February 5, 2009. She said that her eight-year-old son found a dead body in the
community playground a few hours later.

        On cross-examination, Ms. Livingston testified that around 2:30 a.m., the police
stopped her boyfriend inside the complex parking lot and that she took proof of insurance to
the officer. She said she stayed outside until the officer left. She agreed she saw the car with
the woman and two men about five to ten minutes after the officer left. She said the car was
“red, rusty, older -- older model car, maybe a Toyota Corolla.” She denied knowing which
apartment they entered and agreed she did not know the subject of the Defendant and the
woman’s argument.

        Johnson City Police Officer Chris Stine testified that he learned the Defendant was
a suspect in a homicide, that he saw the Defendant’s police booking photograph, and that he
was told to go to an address on Rock House Road to determine if the Defendant was there.
He and another officer watched the home from 300 yards away. He said he saw the
Defendant, called for reinforcements, and waited for other officers to arrive. He said that
after other officer arrived, he went to the back of the home to ensure nobody tried to leave
the home. He said the Defendant was found in the attic.

       Johnson City Police Investigator Joe Harrah testified that he assisted in searching the
Rock House Road home and that he found a kitchen knife in the area behind the home. The
record shows the blade was bent. On cross-examination, he stated that although the knife
was sent for testing, he did not know the results. He agreed he did not know how long the
knife had been behind the home or how the blade became bent. He denied that the police
stepped on the knife while searching the area. He agreed nobody attempted to bury or to hide
the knife.

       Betty Jo Brown testified that Mr. Brown was her brother, that Mr. Gregg’s body was
found inside her home, and that Mr. Brown’s body was found in the nearby playground. She
was not home when the victims were killed. She said that she last heard from her brother
on the night of February 4, 2009. She said he sent her a text message stating that he was
going to Numan’s. She said that she had assorted kitchen knives, which she stored in a
drawer and in two “blocks” on the kitchen counter, and that the police took all the knives.
She said that the kitchen knife found by Officer Harrah at the home on Rock House Road
was her knife and that she stored the knife in a drawer.

       On cross-examination, Ms. Brown testified that she called Numan’s and spoke to Mr.
Brown, who told her he and Ted Gregg were having a good time. She agreed that she told
the police Mr. Brown sounded like he had been drinking “quite a bit” and that Mr. Gregg
sounded drunk. She agreed the victims drank liquor earlier that day. She agreed Mr. Gregg’s

                                              -4-
car did not work the night of the killings. She said her brother was about 6'1" to 6'2" and
weighed about 195 to 200 pounds.

        Stephen Helmbrecht testified that he was the assistant manager and a bartender at
Numan’s Café & Billiards and that he worked the night shift on February 4, 2009. He said
that it was not crowded that night and that last call was at 2:00 or 2:15 a.m. He saw the
Defendant enter the bar sometime between 11:00 and 11:45 p.m. with Ms. Rose. He recalled
the Defendant’s wearing a hooded sweatshirt and jeans, a large coat over the sweatshirt, and
a dark toboggan. He served the Defendant two drinks and saw the Defendant and Ms. Rose
playing pool. He said the victims came to the bar that night with a third person he did not
know. He said that the Defendant and Ms. Rose left ten minutes after “last call” but that the
Defendant returned, walked over to Mr. Brown, whispered in Mr. Brown’s ear, and left with
Ms. Rose and Mr. Gregg.

        Johnson City Police Investigator Bob Odom, an expert in blood stain pattern analysis,
testified that he went to the crime scene with Officer Dillard and that he saw Mr. Brown face
down in the mulch surrounding the community playground. He said Mr. Brown was stabbed
in the throat and the upper chest. He followed a blood trail from the victim’s body to a
nearby apartment, went inside the apartment through the unlocked screen door, and found
Ted Gregg lying on the kitchen floor. Seven photographs were received as exhibits showing
the victims’ bodies, the blood trail, and blood spatter patterns surrounding Mr. Gregg.

        Investigator Odom testified that he concluded from blood spatter patterns found inside
the kitchen that Mr. Gregg’s injuries were consistent with being inflicted with a knife. He
said that based on the blood spatter on the kitchen appliances, it was his opinion that Mr.
Gregg was “low to the ground” when the wounds were inflicted. He identified a photograph
of blood on broken glass. He concluded that the glass was on the floor before the blood
spattered. He agreed the glass could have been broken because of a struggle but said there
was no evidence of a struggle in any other part of the home. He concluded that Mr. Gregg
was first stabbed near the kitchen sink based on the blood spatter patterns on the kitchen
counter and the victim’s body lying on the floor below the sink. He said the blood was not
“smudge[d]” as though the victim tried to get up after falling to the floor. He could not
determine where the attacker stood.

       Investigator Odom testified that after he collected evidence where the victims were
found, he left the scene and went to the home on Rock House Road. He identified
photographs of tire tracks and a small “burn pile” outside the home. He said that a rivet and
a button from a pair of Paco jeans were found in the ashes of the burn pile. He denied
finding jeans in the ashes. He identified a photograph of luggage bags on a bed found inside
the home. He said the bags had male clothing inside. He said that a pair of Nike tennis shoes

                                             -5-
was removed from Ms. Rose and that the shoes were sent to the Tennessee Bureau of
Investigation (TBI) laboratory for analysis. Investigator Andy Clevinger told him the shoes
belonged to Ms. Rose.

        On cross-examination, Investigator Odom testified that Mr. Brown was stabbed on
the right side of his throat, that a hole was in the victim’s sweatshirt, and that it was possible
the victim was stabbed through his clothing. He agreed that there were no signs of a struggle
along the blood trail from the victim to the home and that the victim received his injuries
while inside the home. He agreed that Mr. Gregg stood close to the kitchen counter when
he was first stabbed and said that Mr. Gregg was on his knees or “bent over.” He said that
the burn pile was not warm and that he did not know when the pile was ignited.

       Dr. William McCormick, an expert in forensic pathology, testified that he performed
the victims’ autopsies. He said Mr. Brown received a single stab wound to the right side of
the neck that cut the right jugular vein and right subclavian artery and punctured the right
lung. He said the wound was caused by a sharp object and was consistent with a “back
blade” knife. He concluded that Mr. Brown bled to death and that his death was a homicide.

        Dr. McCormick testified that Mr. Gregg received eight stab wounds to the head, face,
and neck areas and cuts on his hands. He said the victim had three stab wounds to the neck.
He said one of the neck wounds showed that the victim’s internal jugular vein and carotid
artery were cut. The other two wounds were not life-threatening. He said the wounds were
caused by a sharp, pointed, back blade knife. He said the victim had two stab wounds on the
left side of his face near the ear and three smaller cuts on the neck. He said the wound near
the ear and just inside the victim’s hairline penetrated the skull and struck the brain.

       Dr. McCormick testified that the police gave him the knife found by Officer Harrah
and that the knife had a back blade. He identified photographs showing the knife inserted
in Mr. Gregg’s skull. He concluded that the knife could have caused the victim’s wounds.
He could not conclude that the knife caused the injuries, only that it fit in the victim’s
wounds “perfectly.” He concluded that Mr. Gregg bled to death and that the cause of death
was a homicide.

        Dr. McCormick testified that he did not find any defensive wounds on Mr. Brown and
that he found three defensive wounds on the back of Mr. Gregg’s right hand. He concluded
Mr. Gregg’s hand was “put up to prevent the attack.” He said all the victims’ wounds were
the same age. He said that Mr. Brown had a blood alcohol concentration of .204 and that Mr.
Gregg had a blood alcohol concentration of .189. He identified a photograph of Mr. Gregg’s
jeans with a $50 bill sticking out the back pants pocket.



                                               -6-
        On cross-examination, Dr. McCormick testified that he could not determine from
which direction the knife came based on the victims’ wounds. He said that although Mr.
Gregg would have bled to death within a couple of minutes after receiving the fatal wound,
a struggle could have continued before his death. He said it was possible that Mr. Gregg and
the attacker were moving during a struggle when the wounds were inflicted. He agreed he
did not know the significance of the $50 bill found in Mr. Gregg’s pants pocket. He said that
for trace evidence purposes, it was important to bag the hands of a victim and that the
victims’ hands were not bagged before arriving at his office.

       TBI Special Agent Susan Lafferty, an expert in latent print analysis, testified that she
received the knife found by the police and that she analyzed it for fingerprints. She said that
although she saw “a few ridges” on the knife, there was not enough detail to perform a
comparison for an identification. She concluded that there were no identifiable latent
fingerprints on the knife.

       TBI Special Agent Forensic Scientist Randall Nelson, an expert in trace evidence fire
debris analysis, testified that he analyzed two cans of fire debris recovered from the
Defendant’s home and that he did not find any “ignitable liquid residues,” such as gasoline,
kerosene, diesel fuel, or other petroleum products. He said that it was possible no petroleum
products were used but that it was also possible petroleum products were used but not
detectable. He said an ignitable liquid might be consumed by fire or evaporate, leaving no
trace of the liquid.

       On cross-examination, Agent Nelson testified that the debris contained ash and items
not fully disintegrated. He agreed that it was possible the items found in the debris would
have been consumed completely by the fire if an ignitable liquid was used. He could not
determine the age of the debris.

       Johnson City Police Sergeant Kevin Peters testified that he and Investigator Deborah
Dunn interviewed the Defendant on February 5, 2009. Although the video recording of the
Defendant’s police interview was played for the jury, the disc included in the appellate record
has nothing on it. On cross-examination, he stated that Investigator Shaun Miller took
photographs of the Defendant’s hands. He agreed he interviewed Ms. Rose. He said he had
never heard of Mr. Gregg before the victims were found. He did not recall whether he told
Ms. Rose during the interview that the police knew all about Mr. Gregg.

      Johnson City Police Investigator Shaun Miller testified that he collected DNA from
the Defendant and photographed the Defendant’s hands. He saw “several small nicks” on
the Defendant’s hands. Photographs of the Defendant’s hands were received as exhibits.
Johnson City Police Investigator Andy Clevinger testified that he helped search for evidence

                                              -7-
at the home on Rock House Road. He identified a pair of Nike tennis shoes found at the
home. He identified an envelope containing a sample of Ted Gregg’s blood, which was
received as an exhibit.

        Patrick Ihrie, an expert in serology and DNA profile analysis, testified that he worked
for the TBI crime lab at the time he analyzed a pair of Nike tennis shoes recovered from the
Defendant’s home. He said that the serology analysis of the shoes showed the presence of
human blood and that the blood contained Ted Gregg’s DNA profile. He said that he
analyzed the knife found at the Defendant’s home and that the “presumptive test” did not
show the presence of blood. He said, though, blood might have been on the knife at some
point. He said cleaning the knife could have removed any blood.

       Johnson City Police Investigator Deborah Dunn testified that she was the lead
investigator, that she interviewed Ms. Rose, that she was familiar with Ms. Rose’s voice, and
that she was familiar with the Defendant’s voice from watching the recording of the
Defendant’s police interview. She identified a recording of several telephone calls made by
the Defendant between February 7, 2009, and March 17, 2009, which were played for the
jury.

       On February 7, 2009, the Defendant spoke with his mother, Sue Ellen Howard. He
said he told Ms. Rose to tell the police that he “did it” and that she saw the Defendant kill the
victim in order for Ms. Rose to “get [their] kid back.” In the same conversation, the
Defendant told a woman named Vanessa, that

       a big black guy, but they ain’t going to believe that . . . . Look, . . . once I
       grabbed the knife and chased the dude, because I thought it was him, it was too
       late. I had the knife in my hand . . . . So I got rid of evidence and made it look
       even worse on me. But, when I come up out of here, now that I think about it,
       there was a big black shadow in that kitchen.

        In another phone call on February 7, 2009, the Defendant told Ms. Howard that “this
s--- was over” fifty dollars. Ms. Howard accused Ms. Rose of planning the killings, and the
Defendant said, “Well, if she had it planned, she had that big . . . black dude . . . in that . . .
house.” On February 8, the Defendant spoke with his sister, Lisa Howard, and denied killing
the victims but said the police would not believe him if he claimed the “dude f------ stabbed
him. He ran out [sic] the house. I chased him. I couldn’t catch him. That’s the end of the
story.” He said, “Now the other thing I could . . . do is [say that] ‘I was just trying to cover
it up. She’s the one that did it.’ And tell them to put her in here.” The Defendant called Lisa
Howard again on February 9, and said Ms. Rose “wouldn’t even know, to be honest with
you, I don’t know if she remembers half the night anyway. She . . . [drank] at the bar and

                                                -8-
[she] still drank probably five more drinks after that.” He told Lisa that Ms. Rose “passed
out at the . . . apartment.”

       On February 10 and 11, 2009, the Defendant spoke with his mother and sister multiple
times. He attempted to determine a way for his sister and mother to speak with Ms. Rose and
convince Ms. Rose to tell the police that the Defendant did not kill the victims. On February
13, the Defendant told his sister that he sent her a letter but that the letter was for Ms. Rose.
On February 14, the Defendant told his sister that the letter explained what he needed Ms.
Rose to do for him before his next court appearance.

       On February 14, 2009, the Defendant called his sister and said the following:

       I wasn’t trying to get . . . dope off him. He wanted to borrow $50. He
       borrowed money from me before and paid it back. So I let him borrow it. . .
       . He said he got it at home. So great, I get it when I get home. You know, he
       said he give it to the old lady. He didn’t. I got mad. We fought about it. I .
       . . took Ashley out to puke, and . . . the motherf------ are in there stabbing each
       other. I mean, its . . . simple, man. It’s all in that letter. . . . We just got to
       work with it, work with her. . . .

        On February 16, 2009, the Defendant told his mother that he mailed a letter to her, that
the letter was for Ms. Rose, and that the letter needed to be burned after Ms. Rose read it.
He said his sister was supposed to go over it with Ms. Rose that day. He said that Ms. Rose
was the only person who could fix the situation and that all Ms. Rose needed to do was say
the Defendant “didn’t do it.” He said the police could not arrest her for perjury because she
was not under oath when she told the police that the Defendant killed the victims.

        On February 19, 2009, the Defendant spoke to Ms. Rose. He said that Mr. Gregg
came at him with a knife, that “they” were going to kill him, and that he “killed them.” Ms.
Rose told the Defendant that it could not have been self-defense because the Defendant
stabbed Mr. Gregg eight times. The Defendant asked why it could not have been self-
defense and said “he kept coming” at him. On March 17, the Defendant told Ms. Rose that
he could help himself by telling “them” Ms. Rose did it. He said that he could “walk out”
like she did and that Ms. Rose would be in jail. Ms. Rose denied participating in the killings,
and the Defendant said he understood but that “they” did not know what happened.

        Investigator Dunn testified that Ms. Rose stated she was drunk during the police
interview. She said that she was in the same room with Ms. Rose for four hours, that Ms.
Rose did not appear drunk, and that Ms. Rose seemed tired. She recalled the Defendant’s
referring to a meeting on Tuesday, February 17, 2009, in one of the telephone calls and

                                               -9-
referring to a preliminary hearing two days later. She agreed that Ms. Rose was at the
hearing and that the Defendant was only interviewed by the police once.

        On cross-examination, Investigator Dunn testified that she spoke to Ms. Rose after
her police interview five to seven times about the Defendant’s family threatening Ms. Rose.
She denied telling Ms. Rose that she could not make additional statements after her official
statement was transcribed. She stated that around the time of the preliminary hearing, Ms.
Rose said she wanted to change her statement and “make speculations.” She told Ms. Rose
not to speculate and to tell the truth.

         Ashley Rose testified that the Defendant was her ex-boyfriend, that they dated for
about two and one-half years, and that they lived together at the time of the killings. She said
that it had been months since she last spoke to the Defendant but that she had spoken to him
since his arrest. She said that on February 5, 2009, she and the Defendant went to Numan’s,
“drank a whole lot,” and socialized with the victims and others. She stated that she had
received a $3000 income tax return check, that she had cashed the check, and that the
Defendant carried the money with him the night of the killings. She said the Defendant gave
Mr. Gregg fifty dollars while at the bar.

        Ms. Rose testified that everyone got along while at the bar and that everyone left after
2:00 a.m. She said she, the Defendant, and Ted Gregg left together and went to the victims’
home. She stated that they arrived at the home between 2:00 and 3:00 a.m., that they went
inside, and that she “passed out” on the sofa in the living room. She said that she woke to
an argument between Mr. Gregg and the Defendant over fifty dollars and that Mr. Brown was
in the living room. She said she went into the kitchen and saw the Defendant and Mr. Gregg
standing about four feet apart. She said Mr. Brown followed her into the kitchen. She said
that the Defendant asked her if Mr. Gregg gave her “the money” and that she told the
Defendant, “No.” She said that the Defendant swung his arm at Mr. Gregg, that she thought
the Defendant punched Mr. Gregg, and that Mr. Brown “swung over her shoulders” from
behind. She said the Defendant punched Mr. Brown while she stood between them. She
denied seeing anything in the Defendant’s hand. She said that Mr. Brown ran from the home,
that the Defendant followed, and that she chased the Defendant attempting to make him stop.
She said Mr. Gregg was still in the kitchen when she left. She did not remember Mr. Gregg’s
being stabbed.

        Ms. Rose testified that she could not see Mr. Brown outside, that she lost sight of the
Defendant for a few seconds, that the Defendant stopped chasing Mr. Brown and came to the
front door where she stood, and that she told the Defendant they needed to leave. She told
the Defendant her wallet was inside the home. She said the Defendant was angry and yelling
at her, but she did not recall what the Defendant said. She vomited outside but could not

                                              -10-
recall if the Defendant stood beside her at the time. She said that she and the Defendant went
into the home, that she saw Mr. Gregg lying on the kitchen floor, and that she ran outside.
She asked the Defendant what he did, and the Defendant stated, “[L]et’s just f------ go right
now.” She denied walking into the kitchen. She and the Defendant left in her car. She said
she saw a knife in the Defendant’s hand during the drive home. She identified a photograph
of the knife found outside the Defendant’s home as the knife the Defendant had in his hand.

        Ms. Rose testified that the Defendant was angry, “freaking out,” and yelling at her and
that they went home. She denied knowing what happened to the knife after they arrived
home and said she went to sleep in the bedroom. She said the Defendant did not come to bed
that night. She said that before the police arrived, she packed some belongings for herself
and the Defendant because the Defendant wanted to leave. She said the Defendant wanted
her to drive him to Michigan, where the Defendant previously lived.

       Ms. Rose testified that before she and the Defendant left home to go to Numan’s,
there was not a burn pile in the backyard and that she saw a burn pile in the backyard around
10:00 the next morning before the police arrived. She denied burning anything and said the
Defendant had burned things in the backyard before the night of killings. She said that
although she did not see the Defendant burn anything that morning, the Defendant burned
something because he was the only other person home. She denied seeing the Defendant
burn anything.

        Ms. Rose testified that the Defendant told her not to speak to the police. She denied
the Defendant told her to blame him for the killings in order for her to stay out of jail and
care for her children. She said she spoke to the Defendant after his arrest on the telephone
but denied recalling what they discussed. Ms. Rose, Sue Ellen Howard, and Lisa Howard
visited the Defendant in jail. Ms. Rose said she became scared of the Defendant.

       On cross-examination, Ms. Rose testified that on February 4, 2009, she took three or
four Xanax and one Soma before going to Numan’s. She agreed that the Defendant returned
to the victims’ home almost immediately after chasing Mr. Brown outside the home. She
agreed the Defendant told her to go into the victims’ home to get her wallet before leaving.
She said she drove her grandfather’s gray Thunderbird that night.

       The Defendant testified that he and Ms. Rose arrived at Numan’s around 11:30 p.m.
on February 4, 2009, and that the victims were already there. He said the four of them played
pool and drank. He said that he had “quite a few” shots and beers and that the victims drank
beer. He said that he bought several rounds of drinks because he had Ms. Rose’s income tax
money. He said Mr. Gregg asked to borrow fifty dollars to buy drinks and promised to repay
him when the Defendant took him home that night. He said he carried about $2500 in cash

                                             -11-
that night. He said he left with Ms. Rose and Mr. Gregg around 2:00 or 2:30 a.m. and went
to the victims’ home. He said there were no arguments on the way there.

        The Defendant testified that after they arrived at the victims’ home, they sat in the
living room and reminisced. He said that he and Mr. Gregg were friends, although it had
been one and one-half years since they had seen each other. He said that Ms. Rose passed
out on the sofa and that Mr. Brown arrived about fifteen minutes later. He said that Ms. Rose
began to vomit, that he took her outside, and that he walked her back to the sofa. He said he
told Mr. Gregg they needed to leave and asked for the money. He stated that Mr. Gregg said
he gave the money to Ms. Rose. The Defendant said he yelled for Ms. Rose, who came into
the kitchen. He said Ms. Rose denied Mr. Gregg’s giving her any money. He said Mr. Gregg
said, “F-you and that fifty dollars . . . you need to give me the rest of the money that’s in your
pocket.” He said that he thought Mr. Gregg was joking and that he laughed a little. He told
Mr. Gregg, “[Y]ou’re going to have to take it.” He said Mr. Gregg pulled out a knife and
“came at” him. He denied knowing where Mr. Gregg got the knife. He said he “pulled” up
his hand, grabbed the hand in which Mr. Gregg held the knife, and used his other hand to
protect his face. He said the knife cut his right hand.

       The Defendant testified that he tried to take the knife from Mr. Gregg, that he
“slammed” Mr. Gregg against the counter, that he jabbed the knife toward Mr. Gregg’s neck
and face, and that he saw blood. He said that after he realized he could not take the knife
from Mr. Gregg, he tried to stab Mr. Gregg. He said he did not let go of the knife because
Mr. Gregg would have stabbed him. He said that while he and Mr. Gregg struggled over the
knife, Mr. Brown entered the kitchen and jumped on his back. He said he was 6'0" tall and
weighed about 153 pounds, while Mr. Brown was taller and weighed about 220 pounds. He
said that Mr. Gregg let go of the knife and that Mr. Brown got off his back. He said that Mr.
Gregg tried to “get a hold of” him and that he “just blindly . . . put it up.” He denied
knowing at that time that he stabbed Mr. Gregg. He said he swung the knife, stabbing Mr.
Gregg in the head. He said the fight in the kitchen lasted no more than one minute.

        The Defendant testified that Ms. Rose stood behind him when she entered the kitchen
and that Mr. Brown pushed her out of the way when he entered the kitchen. He said that
after he stabbed Mr. Gregg, he swung in Mr. Brown’s direction but that Mr. Brown was not
there. He said Mr. Brown fell against the door frame, got up, said, “I’ll be back,” and ran
outside. He said he chased Mr. Brown for about 100 yards. He said Mr. Brown was still
running when he stopped and returned to Ms. Rose. He did not recall saying anything to Mr.
Brown. He said he told Ms. Rose to retrieve her belongings from the victims’ home. He said
that he followed Ms. Rose inside and that they saw Mr. Gregg on the floor. He said the knife
was lying next to Mr. Gregg. He said Ms. Rose went into the living room to get her wallet.



                                              -12-
       The Defendant testified that while Ms. Rose was in the living room, he performed
CPR on Mr. Gregg but could not revive him. He said he was angry and scared. He said he
picked up the knife and drove home. He said that he did not call 9-1-1 because he feared
going to jail. He said that he took two Xanax when he and Ms. Rose arrived home because
of an anxiety attack and that he did not remember what he did with the knife. He denied
drinking alcohol and said Ms. Rose went to bed. With regard to the burn pile, he said that
because of the Xanax, he did not know if he burned anything in the backyard.

         The Defendant testified that he awoke at 8:37 the following morning and started
packing his belongings because he wanted to leave. He said Ms. Rose told him to stay and
tell the police what happened. He said he lied during the police interview because the police
would not have believed him. He denied telling police officers that a “big black dude” or
Ms. Rose killed the victims and admitted telling the police that the victims were arguing
when he and Ms. Rose left the home. He said that his testimony was the truth and that he did
what he thought he had to do. He apologized to the victims’ families.

        On cross-examination, the Defendant testified that the knife was in Mr. Gregg’s hand
during most of the struggle, that he used his left hand to grab the knife from Mr. Gregg’s
right hand, that he put his right hand in front of the blade, and that Mr. Gregg stabbed his
right hand. He said that during the struggle, the knife shifted to Mr. Gregg’s left hand. He
denied intentionally stabbing Mr. Gregg in the neck three times and said Mr. Gregg had the
knife in his right hand when these wounds were inflicted. He said that he started “gouging
at [Mr. Gregg]” when Mr. Gregg refused to let go of the knife. He said the three small cuts
below Mr. Gregg’s left ear were also inflicted when they struggled over the knife and they
each had both hands on the knife. He said that he “only swung one time with the knife free
in [his] hand” and that it “was deep through” Mr. Gregg’s head.

       The Defendant testified that Mr. Brown came from behind, grabbed him by the
shoulders, and tried to pull him away from Mr. Gregg. He said that before Mr. Brown was
stabbed, Mr. Brown yelled at him and Mr. Gregg to stop. He denied knowing he had stabbed
Mr. Brown when he swung the knife at Mr. Gregg’s head. He said that he chased Mr. Brown
when he ran away without looking at Mr. Gregg and that he did not know if Mr. Gregg was
standing or lying on the floor. He said Mr. Brown was still in the kitchen when he last
stabbed Mr. Gregg.

        The Defendant testified that he did not see a trail of blood coming from Mr. Brown
as he chased Mr. Brown outside. He said that about thirty to sixty seconds lapsed from the
last time he stabbed Mr. Gregg to when he walked back to the home to retrieve Ms. Rose’s
wallet. He denied checking for Mr. Gregg’s pulse.



                                            -13-
        The Defendant testified that Ms. Rose wore Nike tennis shoes the night of the killings,
that he did not know what happened to the shoes he wore that night, and that to his
knowledge, he did not burn his shoes. He said his memory was affected by the Xanax and
agreed he could have burned his shoes. He said that he wore a pair of Paco jeans the night
of the killings and that it was possible he burned the pants. He did not know if he threw the
knife on the ground outside his home. On redirect examination, the Defendant stated that he
was scared when Mr. Gregg lunged at him with the knife.

       The Defendant was convicted of second degree murder for the death of Mr. Gregg
and voluntary manslaughter for the death of Mr. Brown. He received consecutive sentences
of twenty years for second degree murder and five years for voluntary manslaughter. This
appeal followed.

                                               I

        The Defendant contends that the evidence is insufficient to sustain his convictions.
He argues the State offered no proof to rebut his claim that he acted in self-defense. The
State responds that the evidence is sufficient and that the jury rejected the Defendant’s theory
of self-defense. We agree with the State.

       Our standard of review when the sufficiency of the evidence is questioned on appeal
is “whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). We do not reweigh the
evidence but presume that the trier of fact has resolved all conflicts in the testimony and
drawn all reasonable inferences from the evidence in favor of the State. See State v.
Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v. Cabbage, 571 S.W.2d 832, 835
(Tenn. 1978). Questions about witness credibility are resolved by the jury. See State v.
Bland, 958 S .W.2d 651, 659 (Tenn. 1997).

      “A crime may be established by direct evidence, circumstantial evidence, or a
combination of the two.” State v. Sutton, 166 S.W.3d 686, 691 (Tenn. 2005) (quoting State
v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998)). Circumstantial evidence alone may be
sufficient to support a conviction. State v. Richmond, 7 S.W.3d 90, 91 (Tenn. Crim. App.
1999); State v. Buttrey, 756 S.W.2d 718, 721 (Tenn. Crim. App. 1988). The standard of
proof is the same, whether the evidence is direct or circumstantial. State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011). Likewise, appellate review of the convicting evidence “‘is
the same whether the conviction is based upon direct or circumstantial evidence.’” Id.
(quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).



                                              -14-
        Relevant to this appeal, second degree murder is defined as the knowing killing of
another. T.C.A. § 39-13-210(a)(1) (2010). Voluntary manslaughter “is the intentional or
knowing killing of another in a state of passion produced by adequate provocation sufficient
to lead a reasonable person to act in an irrational manner.” Id. at § 39-13-211(a). “A person
acts knowingly with respect to a result of the person’s conduct when the person is aware that
the conduct is reasonably certain to cause the result.” Id. at § 39-11-302(b). “When acting
knowingly suffices to establish an element, that element is also established if a person acts
intentionally.” Id. at § 39-11-301(a)(2). “[A] person . . . acts intentionally with respect to
the nature of the conduct or to a result of conduct when it is the person’s conscious objective
or desire to engage in the conduct or cause the result.” Id. at § 39-11-302(a).

       The jury’s verdicts reflect that it rejected the Defendant’s claim of self-defense.
Taken in the light most favorable to the State, the evidence shows that after falling asleep at
the victims’ home, Ms. Rose awoke to the Defendant and Mr. Gregg arguing over the fifty
dollars the Defendant loaned Mr. Gregg earlier that evening. Ms. Rose told the Defendant
that Mr. Gregg had not reimbursed her. After learning Mr. Gregg had not paid Ms. Rose, the
Defendant swung at the victims several times. Dr. McCormick found three defensive
wounds on Mr. Gregg’s right hand. Ms. Rose saw Mr. Brown run from the home and the
Defendant chase Mr. Brown, and she chased the Defendant attempting to make the
Defendant stop chasing Mr. Brown.

        A knife consistent with the victims’ wounds was found outside the Defendant’s home.
Ms. Brown, who lived with the victims, identified the knife found by the police as one of her
kitchen knives. Ms. Rose identified the knife as the one the Defendant had in his hand when
they left the scene. A burn pile, which was not there before the Defendant and Ms. Rose left
for Numan’s the night of the killings, was found outside the Defendant’s home hours after
the killings and contained a button from a pair of Paco jeans. The Defendant admitted
wearing a pair of Paco jeans that night and said it was possible he burned the pants. Mr.
Gregg’s blood and DNA were on Ms. Rose’s tennis shoes found at the Defendant’s home.
The Defendant packed his belongings and asked Ms. Rose to drive him to Michigan.

        In a telephone call two days after the killings, the Defendant told his sister that the
killings were over fifty dollars. On February 16, 2009, the Defendant told his mother that
Ms. Rose was the only person who could help him and that Ms. Rose only needed to tell the
police that the Defendant did not kill the victims. He stated that Ms. Rose would not be
charged with perjury because she was not under oath when she gave her statement to the
police. In a telephone conversation with Ms. Rose, the Defendant said he would help himself
by telling the police that Ms. Rose killed the victims when Ms. Rose expressed reluctance
to change her statement. The Defendant told Ms. Rose that he “understood” she did not kill
the victims. The Defendant created multiple stories justifying the killings or blaming them

                                             -15-
on someone else, including a fictional African-American man. We conclude that the
evidence is sufficient to sustain the Defendant’s convictions.

                                               II

        The Defendant contends that the trial court erred in allowing Chikenia Livingston to
testify about Ashley Rose’s out-of-court statement. He argues the evidence was hearsay,
was prejudicial to his claim of self-defense, and violated his right to confront the declarant.
The State contends that the trial court properly admitted the evidence and argues that the
evidence was not hearsay because it was not presented to prove the truth of the matter
asserted.

       At the trial, Ms. Livingston testified that she heard a woman, later identified as Ms.
Rose, telling the Defendant to calm down. Ms. Livingston saw Ms. Rose hold up her hands
and say , “[N]o, no, no, no,” while holding back the Defendant. She saw the Defendant push
Ms. Rose and state, “I’m going to get that MF.” The trial court found that the testimony was
not subject to the hearsay rule because it was only offered “for the fact it was said.”

       Hearsay is a “statement . . . offered in evidence to prove the truth of the matter
asserted.” Tenn. R. Evid. 801(c). As a general rule, hearsay is not admissible unless it
qualifies under an exception to the rule. Tenn. R. Evid. 802. “Hearsay is present only if the
statement is used to prove the truth of the matter asserted in the statement. . . .” See Neil P.
Cohen et al., Tennessee Law of Evidence § 9.01[7] (6th ed. 2011). We agree that Ms. Rose’s
statements to the Defendant were not offered for the truth of the matter. Ms. Livingston’s
testimony about Ms. Rose’s telling the Defendant to calm down and “no, no, no” while
holding back the Defendant were offered to show what was said before the Defendant pushed
Ms. Rose and said, “I’m going to get that MF.” The Defendant’s statement was admissible
as an admission by a party opponent, and his actions were offered by the State to establish
intentional and premeditated killings. See Tenn. R. Evid. 803(1.2).

                                              III

       The Defendant contends that the admission of jail telephone conversations violated
his due process rights. He argues his voice was not properly authenticated. The Defendant
concedes waiver of the issue because he failed to include it in his motion for a new trial and
asks us to consider it in the interests of justice as plain error. See T.R.A.P. 36(a). The State
contends that plain error does not exist because consideration of the issue is not necessary
to do substantial justice.




                                              -16-
       Our supreme court has adopted the factors developed by this court to be considered

       when deciding whether an error constitutes “plain error” in the absence of an
       objection at trial: “(a) the record must clearly establish what occurred in the
       trial court; (b) a clear and unequivocal rule of law must have been breached;
       (c) a substantial right of the accused must have been adversely affected; (d) the
       accused did not waive the issue for tactical reasons; and (e) consideration of
       the error is ‘necessary to do substantial justice.’”

State v. Smith, 24 S.W.3d 274, 282 (Tenn. 2000) (quoting State v. Adkisson, 899 S.W.2d
626, 641-42 (Tenn. Crim. App. 1994)). The record must establish all five factors before
plain error will be recognized and “complete consideration of all the factors is not necessary
when it is clear from the record that at least one of the factors cannot be established.” Smith,
24 S.W.3d at 283. In order for this court to reverse the judgment of a trial court, the error
must be “of such a great magnitude that it probably changed the outcome of the trial,” and
“recognition should be limited to errors that had an unfair prejudicial impact which
undermined the fundamental fairness of the trial.” Adkisson, 899 S.W.2d at 642.

        At the trial, the Defendant objected to the voice identification of the recording of the
telephone calls played for the jury. In a jury-out hearing, Investigator Dunn testified that she
watched the video recording of the Defendant’s police interview more than once and that she
interviewed Ms. Rose personally. She said she reviewed the jail calls and recognized the
Defendant’s and Ms. Rose’s voices in the recording. She disagreed a person’s voice sounded
different on the telephone than in person. She said the Defendant’s voice had distinct
qualities, including a Northern accent. She said there were certain words that the Defendant
used repetitively in the police interview and telephone calls, including a “profound use of
profanity.” She received the recording from the prosecutor and denied having training in
voice identification. She said her conclusion that the caller was the Defendant was
collectively based on her viewing his police interview more than once, comparing his voice
to the voice on the recording, the context of the conversations, his speaking to “Ashley,” and
his distinct accent. The trial court agreed that the Defendant had a distinctive voice and
found that Investigator Dunn’s reasoning was logical. The trial court found that the proper
voice authentication had been established.

        Tennessee Rule of Evidence 901(a) states, “The requirement of authentication or
identification as a condition precedent to admissibility is satisfied by evidence sufficient to
the court to support a finding by the trier of fact that the matter in question is what its
proponent claims.” Lay opinion testimony “based upon hearing the voice at any time under
circumstances connecting it with the alleged speaker” can be used to authenticate or identify
the speaker in a recording. Tenn. R. Evid. 901(b)(5).

                                              -17-
       [I]f the witness has, at the time of testifying, adequate familiarity with the
       speaker’s voice, he or she may opine whether the disputed testimony is the
       alleged speaker’s voice. Familiarity can be gained in a relatively short period
       of time, and as the result of conversations occurring before or after the
       conversation that was identified.

Cohen et al., § 9.01[7], at 9-13 (citations omitted). “For authentication purposes, voice
identification by a witness need not be certain; it is sufficient if the witness thinks he can
identify the voice and express his opinion.” Stroup v. State, 552 S.W.2d 418, 420 (Tenn.
Crim. App. 1977).

        Investigator Dunn became familiar with the Defendant’s voice after reviewing the
video recording of his police interview. She discussed the distinct qualities of the
Defendant’s voice heard in the police interview, including his “profound use of profanity”
and Northern accent, and said she heard the same qualities in the telephone calls. She said
the context of the conversations also supported a conclusion that the Defendant was the
caller. The phone calls show that the caller was identified several times as “Ryan” and that
he spoke to “Ashley” on several occasions. We conclude that the caller was sufficiently
identified as the Defendant and that he is not entitled to relief.

                                             IV

       The Defendant contends that the trial court improperly declined to find any mitigating
factors and improperly imposed consecutive sentencing. The State responds that the record
supports the Defendant’s effective twenty-five-year sentence. We agree with the State.

       Although no testimony was presented at the sentencing hearing, the presentence
report, disciplinary reports from the local detention center, and certified copies of the
Defendant’s previous felony convictions were received as exhibits. The record shows that
the Defendant had previous felony convictions in Michigan for being a convicted felon in
possession of a firearm in 2001 and breaking and entering into a dwelling with the intent to
commit larceny in 1993. A Washington County Detention Center Disciplinary Report
showed that on October 25, 2010, the Defendant admitted to damaging jail property,
possessing contraband, and hoarding medication.

        The trial court found that the Defendant “lied through his teeth” based on the police
interviews and the recorded telephone calls. The court stated that the Defendant admitted
in the telephone calls that he committed the offenses. Although the Defendant argued there
was mitigation based on his trial testimony, the court discredited his trial testimony and
declined to find any mitigating factors.

                                             -18-
        The trial court found that enhancement factors (1) and (9) applied. See T.C.A. §§
40-35-114(1) (2010) (“The defendant has a previous history of criminal convictions or
criminal behavior, in addition to those necessary to establish the appropriate range”) and -
114(9) (“The defendant possessed or employed . . . [a] deadly weapon during the commission
of the offense”). The court found that the Defendant had one prior felony conviction and
various misdemeanor convictions, including marijuana possession, violation of the seatbelt
law, domestic violence, disorderly conduct, assaulting a police officer, and public
intoxication. The court noted that while the Defendant’s breaking and entering felony charge
was pending, the Defendant was arrested for assaulting a police officer and later convicted.
 The trial court found that the knife the Defendant used was a “sizeable” deadly weapon and
that second degree murder could be committed without a weapon.

        The trial court sentenced the Defendant as a Range I offender to twenty years’
confinement for second degree murder at 100% service as a violent offender and as a Range
I, standard offender to five years’ confinement for voluntary manslaughter. The court found
that the Defendant was a dangerous offender whose behavior indicated little or no regard for
human life and that he had no hesitation about committing a crime when the risk to human
life was high. The court noted the number of stab wounds and the manner of deaths and
determined that consecutive sentencing was warranted.

       Previously, this court’s review of the length of a sentence was de novo with a
presumption of correctness. T.C.A. §§ 40-35-401(d), -402(d) (2010). Recently, though, the
Tennessee Supreme Court adopted a new standard of review for sentencing in State v. Bise,
380 S.W.3d 682, 706 (Tenn. 2012). Currently, length of sentence “within the appropriate
statutory range [is] to be reviewed under an abuse of discretion standard with a ‘presumption
of reasonableness.’” Id. at 708.

       In determining the proper sentence, the trial court must consider: (1) any evidence
received at the trial and sentencing hearing, (2) the presentence report, (3) the principles of
sentencing and arguments as to sentencing alternatives, (4) the nature and characteristics of
the criminal conduct, (5) any mitigating or statutory enhancement factors, (6) statistical
information provided by the administrative office of the courts as to sentencing practices for
similar offenses in Tennessee, (7) any statement that the defendant made on his own behalf,
and (8) the potential for rehabilitation or treatment. T.C.A. §§ 40-35-102, -103, -210; see
State v. Ashby, 823 S.W.2d 166, 168 (Tenn. 1991); State v. Moss, 727 S.W.2d 229, 236
(Tenn. 1986).

       Challenges to a trial court’s application of enhancement and mitigating factors are
reviewed under an abuse of discretion standard. Bise, 380 S.W.3d 68 at 706. We must apply
“a presumption of reasonableness to within-range sentencing decisions that reflect a proper

                                             -19-
application of the purposes and principles of our Sentencing Act.” Id. at 707. “[A] trial
court’s misapplication of an enhancement or mitigating factor does not invalidate the
sentence imposed unless the trial court wholly departed from the 1989 Act, as amended in
2005.” Id. at 706. “So long as there are other reasons consistent with the purposes and
principles of sentencing, as provided by statute, a sentence imposed by the trial court within
the appropriate range should be upheld.” Id.

        We conclude that the trial court did not err by declining to find any mitigating factors.
At the sentencing hearing, the Defendant relied on his trial testimony to establish any
mitigating factors. The trial court, though, discredited his testimony based on the
Defendant’s police interview and the telephone calls played at the trial. A determination of
witness credibility is entrusted to the trial court as the fact finder, which may be considered
during sentencing. State v. Thomas C. Russell, E2006-00827-CCA-R3-CD, slip op. at 4
(Tenn. Crim. App. May 24, 2007), perm. app. denied (Tenn. Sept. 17, 2007). The record
reflects that the trial court followed the statutory sentencing procedure, made findings of fact
supported in the record, and gave due consideration and proper weight to the factors and
principles that are relevant to sentencing under the 1989 Sentencing Act. The trial court did
not err.

      With regard to the trial court’s ordering consecutive sentencing, the determination of
concurrent or consecutive sentences is a matter left to the discretion of the trial court and
should not be disturbed on appeal absent an abuse of discretion. State v. Blouvet, 965
S.W.2d 489, 495 (Tenn. Crim. App. 1997). Consecutive sentencing is guided by Tennessee
Code Annotated section 40-35-115(b) (2010), which states, in pertinent part, that the court
may order sentences to run consecutively if it finds by a preponderance of the evidence that:

       (4) The defendant is a dangerous offender whose behavior indicates little or
       no regard for human life and no hesitation about committing a crime in which
       the risk to human life is high[.]

Our supreme court concluded that when the imposition of consecutive sentences is based on
the trial court’s finding the defendant to be a dangerous offender, the court must also find
“that an extended sentence is necessary to protect the public against further criminal conduct
by the defendant and that the consecutive sentences must reasonably relate to the severity of
the offenses committed.” State v. Wilkerson, 905 S.W.2d 933, 939 (Tenn. 1995); see State
v. Lane, 3 S.W.3d 456, 461 (Tenn. 1999).

       Although the trial court did not state on the record the required factual findings with
regard to the Defendant’s being a dangerous offender, we conclude that the record supports
the imposition of consecutive sentencing and that the court implicitly found that consecutive

                                              -20-
sentences were appropriate to protect the public from the Defendant’s further criminal
conduct and were reasonably related to the severity of the offenses. The court discussed the
severity of the offenses committed and noted that Mr. Gregg received eight stab wounds to
the head and neck and that Mr. Brown received a single stab wound to the neck. Both
victims bled to death quickly. The Defendant attempted to justify his actions, including
blaming the victims’ deaths on a fictional African-American man standing in the shadows
of the victims’ home. The trial court also noted the Defendant’s criminal history and found
the Defendant was convicted of assaulting a police officer while his breaking and entering
charge was pending. The record supports the conclusion that the consecutive sentencing was
necessary to protect the public against further criminal conduct by the Defendant and was
related to the severity of the offenses. See Lane, 3 S.W.3d at 461.

        In consideration of the foregoing and the record as a whole, we affirm the judgments
of the trial court.




                                          ___________________________________
                                          JOSEPH M. TIPTON, PRESIDING JUDGE




                                            -21-